740 N.W.2d 242 (2007)
Nicole L. BROMLEY, Plaintiff-Appellee,
v.
AEROPOSTALE, INC., and American Protection Insurance Company, Defendants-Appellees, and
Wausau Underwriters Insurance Company, Defendant-Appellant.
Docket No. 134459. COA No. 278143.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the June 6, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for sanctions is DENIED.